Exhibit 10.1

LOGO [g73747g08q01.jpg]

February 9, 2010

David Nachbar

[ADDRESS]

Dear David:

Your employment with the Graham Packaging Company, L.P. and all of its
affiliates (the “Company”) as its Chief Human Resources Officer will be
terminated effective January 19, 2010 (the “Termination Date”). This letter
confirms the terms and conditions of your termination of employment from the
Company and resolves all disputes and controversies arising from your employment
and the termination of that relationship. This agreement also is conditioned
upon you maintaining its confidentiality, except with your spouse and attorney.

Severance:

Upon your execution of this Agreement, you will be entitled to receive a
lump-sum payment equal of $600,000 less applicable tax withholdings and
deductions (the “Severance Benefit”). Any outstanding advances will be deducted
from your severance payment. Additionally, you will be paid for all accrued but
unused 2010 vacation and any accrued but unpaid salary as of the Termination
Date and the Company will not require you to return all or any portion of the
housing allowance that was paid to you to date.

The payment of the Severance Benefit shall be made in a cash lump-sum within 10
days after the expiration of the Revocation Period (as defined below) without
revocation but no later than the thirty-first (31st) day following the date of
this Agreement (the “Payment Date”) provided that the Revocation Period (as
defined below) without revocation shall have expired prior to the Payment Date.
It is expressly agreed and understood that the Company will not have, any
obligation to provide you at any time in the future with any payments, benefits
or considerations other than those recited in this Agreement, those required by
law, or under the terms of any benefit plans which provide benefits or payments
to former employees according to their terms.

Treatment of Equity Awards:

Upon the Payment Date, the Time-Based Tranche of your option to purchase 17.5
units of limited partnership interest in the Company granted to you on April 6,
2009 (the “April 2009 Option”) will vest and become exercisable and will be
exercisable anytime during the 90 day period following the Termination Date (the
“Post-Termination Exercise Period”). Upon the expiration of the Post-Termination
Exercise Period, the unexercised portion of your Time-Based Tranche option will
expire and be forfeited. The Performance-Based Tranche of your April 2009 will
be forfeited and terminated upon the



--------------------------------------------------------------------------------

Termination Date. Except as set forth in this Agreement, the April 2009 Option
will remain subject to the terms and conditions of the 2008 Management Option
Plan (the “Plan”) and your Option Agreement for the April 2009 Option. In the
event that (i) Graham Packaging Company, inc. (“GPC”) completes the public
offering of its shares of common stock contemplated by Registration Statement on
Form S-1 (Registration No. 333-163956) (the “Registration Statement”) and
(ii) you exercise the April 2009 Option during the Post Termination Exercise
Period, the Company agrees to cause GPC and Graham Packaging Holdings Company to
execute and deliver to you (a) the Management Option Unit Exchange Agreement
(the “Exchange Agreement”) in the form of Exhibit 10.41 to the Registration
Statement and (b) the Registration Rights Agreement referred to in
Section 2.3(b) of the Exchange Agreement (the “Registration Rights Agreement”)
at the time the Exchange Agreement is entered into by any other executives of
the Company.

Employee Benefits:

Except as otherwise expressed herein, all Company provided benefits will end
upon your termination of employment. You may continue the health insurance
coverage under the provisions of COBRA. For employees who are laid off, COBRA
provides 18 months of health insurance coverage. The period of time that you are
eligible for health insurance under COBRA begins with the date of your
termination from active employment. CobraServ, our COBRA benefits administrator,
will forward you information, including the monthly premium cost. If you were
contributing to a health care or dependent care flexible spending account you
will also have the option to continue participating in this program under
provisions of COBRA after your termination of employment and for the remainder
of the calendar year. Again, information concerning these benefits and the
monthly premium costs will be forwarded to you by CobraServ, our COBRA benefits
administrator.

Waiver and Releases:

In consideration of receiving from the Company the payments and benefits
provided for in this Agreement, certain of which payments and benefits you may
not have otherwise been entitled to receive, you, and your heirs, successors,
executors and administrators, intending to be legally bound, permanently and
irrevocable agree that your employment will terminate on the Termination Date
and to unconditionally release and discharge the Company and any individual or
organization related to the Company against whom or which you, your heirs,
successors, executors or administrators could assert a claim or whom may be held
jointly and severally liable with the Company, including its present, past and
future parent, subsidiary and affiliated companies, principals, partners, joint
ventures, directors, officers, employees, stockholders, attorneys, agents, and
successors and assigns from any and all claims, causes of action, suits, debts,
demands, lawsuits or other charges whatsoever, known or unknown, directly and
indirectly up until the date of this Agreement including, without limitation,
any claims under any employee benefit plans of the Company or its affiliates,
based upon your employment and the termination of such employment, including all
claims in law, equity, contract, tort, allegations of wrongful discharge, breach
of contract, promissory estoppels, defamation, infliction of emotional distress,
and those alleging discrimination on the basis of race, color, sex, religion,
national origin, age, disability, or any other basis, including, but not limited
to, any claim or action under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Rehabilitation Act of 1973, the
Americans with Disabilities Act of 1990, the Equal Pay Act of 1963, the Civil
Rights Act of 1991, the Employee Retirement Income Security Act of 1974,
Executive Order 11246 relating to Federal affirmative action requirements, the
Family Medical Leave Act, the Fair Labor Standards Act, the Labor Management
Relations Act, the National Labor Relations Act, the Equal Pay Act, the Worker
Adjustment Retraining and Notification Act, the Pennsylvania Human Relations Act
or any other federal, state, or local law, rule, ordinance, or regulation as
presently enacted or adopted and as each may hereafter be amended. You agree
that should any other person, organization, or other entity file, charge, claim,
sue, or cause or permit

 

2



--------------------------------------------------------------------------------

to be filed any civil action, suit or legal proceeding involving any matter
occurring at any time in the past, up to and including the date of this
Agreement, you will not seek or accept any individual monetary or economic
recovery or equitable relief in such civil action, suit or legal proceeding.
This release does not give up your rights, if any, to any rights or claims
(1) which cannot legally be waived by this Agreement, including without
limitation, (i) unemployment compensation claims, (ii) workers’ compensation
claims, and (iii) the ability to file certain administrative claims, (2) to seek
indemnification pursuant to applicable state law and the Company’s By Laws;
(3) to seek coverage under directors’ and officers’ liability insurance policies
maintained by the Company, (4) to elect continuation healthcare coverage under
COBRA at your expense, (5) for vested benefits under plans, including but not
limited to retirement, pension or health insurance plans, or (6) under this
Agreement, the Exchange Agreement or the Registration Rights Agreement.

With respect to any claim that you might have under the Age Discrimination in
Employment Act of 1967, as amended, you acknowledge the following: (i) your
waiver of any rights or claims under the Age Discrimination in Employment Act of
1967 is in exchange for the consideration reflected in this Agreement; (ii) you
are not waiving rights or claims that may arise after the date of this
Agreement; and (iii) you have been advised by this written Agreement to consult
with an attorney prior to executing this Agreement. You also acknowledge that
you have been given a period of at least twenty-one (21) days within which to
consider this Agreement. At your option and sole discretion, you may waive the
twenty-one (21) day review period and execute this Agreement before the
expiration date of twenty-one (21) days. If given a reasonable period of time
within which to consider this Agreement and your waiver is made freely and
voluntarily, without duress or any coercion by any other person. You and the
Company agree that you have a period of seven (7) days following the execution
of this Agreement within which to revoke this Agreement (the “Revocation
Period”).

The Company and each of its parent, subsidiaries and affiliates, their officers,
directors, shareholders, partners, employees and agents, their respective
successors and assigns, heirs, executors and administrators (hereinafter
collectively included within the term the “Company Releasing Parties”), for and
in consideration of your release of the Company, unconditionally releases and
discharges you, your assigns, heirs, executors and administrators, acting in any
capacity whatsoever, of and from any and all claims, manner of actions and
causes of actions, suits, debts, claims and demands whatsoever in law or in
equity, which it ever had, now have, or hereafter may have, by reason of any
matter, cause or thing whatsoever from the beginning of your employment or other
service with the Company to the date of this Agreement based on your employment
and the termination of such employment, including but not limited to, any claims
which have been asserted, could have been asserted, or could be asserted now or
in the future under any federal, state or local laws, any contracts between you
and the Company and any common law claims now or hereafter recognized and all
claims for counsel fees and costs, but in no event shall this release apply to
(i) any action by you outside the scope of your employment or (ii) any breach by
you of this Agreement, the Exchange Agreement or the Registration Rights
Agreement.

Post-Employment Covenants:

You agree that in consideration of receiving from the Company the payments and
benefits provided for in this Agreement, certain of which payments and benefits
you may not have otherwise been entitled to receive, you agree to the following:

(a) For one-year following the Termination Date that you will not directly or
indirectly employ or seek to employ any person employed as of the Termination
Date or who left the employment of the Company or its Affiliates coincident
with, or within six months prior to or after, the Termination Date, or otherwise
encourage or entice any such person to leave such employment (provided that this
limitation shall not apply either to persons who had not become employed by the
Company before the Termination Date or to persons whose employment ended at any
time as a result of the Company’s termination of those individuals without
cause);

 

3



--------------------------------------------------------------------------------

(b) At no time following the Termination Date, you agree not to communicate,
furnish, divulge or disclose in any manner to any person other than the Company
and its designees any Confidential Information (as defined herein) without the
prior express written consent of the Company, or as may otherwise be required by
law or legal process. For purposes of this Section, “Confidential Information”
shall mean financial information about the Company, contract terms with vendors
and suppliers, customer and supplier lists and data, know-how, software
developments, inventions, formulae, technology, designs and drawings, or any
Company property or confidential information relating to research, operations,
finances, current and proposed products and services, vendors, customers,
advertising, costs, marketing, trading, investment, sales activities, promotion,
manufacturing processes, or the business and affairs of the Company generally,
or of any subsidiary or affiliate of the Company, trade secrets and such other
competitively-sensitive information, except that Confidential Information shall
not include any information that was or becomes generally available to the
public (i) other than as a result of your wrongful disclosure, or (ii) any
information compelled to be disclosed by applicable law or administrative
regulation; provided that, to the extent not prohibited from doing so by
applicable law or administrative regulation, you shall give the Company written
notice of the information to be so disclosed pursuant to clause (ii) of this
sentence as far in advance of its disclosure as is practicable.

(c) You shall return to the Company immediately all memoranda, books, papers,
plans, information, letters and other data, and all copies thereof or therefrom,
in any way relating to the business of the Company, its affiliates and
subsidiaries, except that you may retain only those portions of personal notes,
notebooks and diaries that do not contain Confidential Information and any
personal address books (whether in print or electronic form), and copies of
plans and agreements relating to your employment or the termination thereof and
information needed for tax purposes.

Continued Assistance:

You agree to assist the Company in any matters related to your employment prior
to the Termination Date as reasonable requested. The Company shall reimburse you
for your out-pocket expenses incurred while assisting in these matters.
Notwithstanding any other provision in this Agreement to the contrary, all
expenses eligible for reimbursement hereunder shall be paid to you promptly in
accordance with the Company’s customary practices applicable to the
reimbursement of expenses of such type, but in any event by no later than
December 31 of the calendar year following the calendar year in which such
expenses were incurred. The expenses incurred by you in any calendar year that
are eligible for reimbursement under this Agreement shall not affect the
expenses incurred by you in any other calendar year that are eligible for
reimbursement hereunder. Your right to receive any reimbursement hereunder shall
not be subject to liquidation or exchange for any other benefit.

Non-Admission of Liability, Satisfaction of Obligations Affirmative Covenants,
Etc.:

The Company’s offer to you of this Agreement and the payments and benefits set
forth herein is not intended to, and shall not be construed as, any admission of
liability to you or of any improper conduct on the part of the Company, all of
which the Company specifically denies. Except as otherwise provided herein, you
acknowledges that upon payment of the amounts and benefits set forth herein, the
Company will have satisfied any and all obligations owed to you. You certify
that the following: (a) have read the terms of this Agreement, (b) have hereby
been advised in writing to consult with an attorney of their own choice prior to
executing this Agreement, (c) have had an opportunity to do so, and
(d) understand this Agreement’s terms and effects, (e) have in fact been advised
by counsel of their own choosing, and (f) are satisfied with the representation
provided by their counsel. You further certify that neither the Company, nor any
representative of the Company, has made any representations to you concerning
this Agreement other than those contained herein.

 

4



--------------------------------------------------------------------------------

Except as otherwise provided herein, this Agreement, the Plan and your Option
Agreement for the April 2009 Option contain the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and thereof and supersede all prior agreements and understandings relating to
such subject matter, including your employment agreement letter effective
April 6, 2009, (the “Employment Letter”). The Company shall not be liable or
bound to any other party in any manner by any representations, warranties or
covenants relating to such subject matter except as specifically set forth
herein.

This Agreement shall be assignable by the Company without your prior written
consent.

If any provision of this Agreement (or any portion thereof) or the application
of any such provision (or any portion thereof) to any person or circumstance
shall be held invalid, illegal or unenforceable in any respect by a court of
competent jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision hereof (or the remaining portion thereof) or the
application of such provision to any other persons or circumstances.

You acknowledge that the terms and language of this Agreement were the result of
negotiations with the Company and, as a result, there shall be no presumption
that any ambiguities in this Agreement shall be resolved against any particular
party. Any controversy over construction of this Agreement shall be decided
without regard to events of authorship or negotiation.

This Agreement shall be construed and interpreted in accordance with the
internal laws of the Commonwealth of Pennsylvania without regard to any choice
of law or conflict of law principles.

This Agreement may be executed in one or more counterparts (delivery of which
may occur via facsimile), each of which shall be binding as of the date first
written above, and, when delivered, all of which shall constitute one and the
same instrument. A facsimile signature or electronically scanned copy of a
signature shall constitute and shall be deemed to be sufficient evidence of a
party’s execution of this Agreement, without necessity of further proof. Each
such copy shall be deemed an original, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one such
counterpart.

Sincerely,

 

/s/ Michael Korniczky

Michael L. Korniczky Vice President and General Counsel

I have read the above information and fully understand the terms and conditions
of my termination.

 

/s/ David Nachbar

     David Nachbar     

February 8, 2010

     Date

 

5